DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-13, in the reply filed on 09/06/2022 is acknowledged.  Applicant has subsequently amended claims such that invention I included claims 1-27 and 37-42. Note: claim 16 has been cancelled.
Claims 28-36 and 43-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 1-4, 6, 7, 12 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al., (US 2006/0134024, cited in IDS) in view of Bailey (US 2005/0025720).
	Trivedi et al. teaches oral care compositions comprising “one or more active compounds from an extract of magnolia and an extract of hops”, wherein “the active compounds from hops extract comprise hexahydrogenated beta acids” (Abstract). Accordingly, it would have been obvious to exclude non-hydrogenated hops beta acids, as per claim 7.  Suitable forms of oral care compositions include “a mouth rinse or dentifrice, including toothpaste . . . “ (Id.).
Suitable hops acids include “lupulone, and colupulone” (hops beta acids) (p. 2, para. [0011]). These hops acids “are incorporated in the oral composition in a safe and effective amount, typically in a range of about 0.001 to about 10 weight % of the total oral composition” (p. 2, para. [0018]).
	Trivedi et al. further teaches, “Optional oral care actives among those useful herein include antibacterial agents, antiplaque agents, anti-adhesion, anti-oxidant, anti-cares agents, anti-inflammatory agents, desensitizing agents, whitening agents, tartar control agents, periodontal actives, nutrients, abrasives, breath freshening agents, malodour control agents, tooth desensitizers, salivary stimulants, and combinations thereof, such as those known to ne of skill in the art” (p. 3-4, para. [0030]). Breath freshening/malodor control agents include “zinc salts such as zinc gluconate, zinc citrate, zinc chloride, and α-ionine” (p. 4, para. [0031]). Other optional ingredients include “amino acids” (p. 4, para. [0031]), and “sweetening agents” (p. 4, para. [0037]), which may be present at 0.3% (see 0.3% sodium saccharin in Table 1 at p. 5), as per claim 40.
	Since abrasives are optional, it would have been obvious to exclude silica abrasives.  
Since the prior art compositions comprise hops beta acid and an abrasive, having an acid inhibition of at least 60% in the in vitro Plaque Glycolysis and Regrowth Model, as per claims 12, would have been implicit.
Trivedi et al. does not provide a concentration range for zinc; however, given its function as breath freshening/malodor control agent, it would have been obvious to optimize a range, as per claim 3. Accordingly, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).

	Since Trivedi et al. teaches anti-caries agents as optional ingredients it would have been obvious for the composition to exist fluoride free.  

However, for the sake of completion the Examiner cites Bailey et al., teaching, “oral fluoride-free products” since “fluoride may facilitate the uptake of certain damaging metals into the body.  Studies have even suggested that fluoride can exacerbate certain neurological defects.  Further, fluoride can interfere with the function of the thyroid gland, and can lead to skeletal fluorosis, which mimics symptoms of arthritis” (p. 4, para. [0038]).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing for the compositions of Trivedi et al. to be fluoride free since anti-cares agents therein are optional ingredients, and further in view of the teaching of Bailey et al. that fluoride may facilitate the uptake of certain damaging metals into the body and interfere with the function of the thyroid gland, and lead to skeletal fluorosis.

2) Claim(s) 5, 8-11, 13-15, 17-27, 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al., (US 2006/0134024, cited in IDS) and Bailey (US 2005/0025720) as applied to claims 1-4, 6, 7, 12, 40 above, and further in view of Baig et al., (US 2003/0165442).
	Trivedi et al. and Bailey, which is taught above, differs from the recited claims insofar as it does not teach stannous chloride, calcium abrasive, or a buffering agent.
	
	Baig et al. teaches “oral compositions” comprising “stannous and zinc combinations thereof” for “treating and protecting teeth against erosion” (Abstract), where “oral compositions” include “toothpaste” (p. 2, para. [0014]).
	Baig et al. prefers “stannous chloride” as stannous salt and “zinc citrate and zinc lactate” as zinc salts, wherein the “combined metal ion source(s) will be present in an amount of from about 0.1% to about 11%, by weight of the final composition” (p. 4, para. [0037]).
	The compositions also comprise abrasives such as “calcium carbonate” (p. 5, para. [0048]), which may be present “from about 6% to about 70% by weight of the composition” (Id. at para. [0049]); buffering agents i.e. “[s]odium bicarbonate” (p. 5, para. [0051]), which may be present “from about 0.5% to about 50% . . . by weight of the dentifrice composition” (p. 6, para. [0051]).
 
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the calcium abrasive and bicarbonate buffer to the compositions based on their art recognized suitability for their intended use as abrasive and pH modifying agent (see “pH modifying agents” in Trivedi et al. at p. 4, para. [0037]), as taught by Baig et al.. 
It would have been obvious to add stannous chloride to the compositions of Trivedi et al. for the advantage of treating and protecting teeth against erosion, as taught by Baig et al.

3) Claim(s) 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al., (US 2006/0134024, cited in IDS) and Bailey (US 2005/0025720) as applied to claims 1-4, 6, 7, 12, 40 above, and further in view of Manus et al., (US 2018/0168960).
Trivedi et al. and Baily, which is taught above differs from claims 41-42 insofar as it does not teach a basic amino acid.
Manus et al. teaches “oral care compositions comprising arginine, zinc citrate and zinc oxide” (Abstract).
According to Manus et al, “Arginine and other basic amino acids have been proposed for use in oral care and are believed to have significant benefits in combating cavity formation and tooth sensitivity.  Commercially available arginine-based toothpaste contains arginine bicarbonate and precipitated calcium carbonate, but not fluoride” (p. 1, para. [0002]).  
Manus et al. further teaches use of arginine “in an amount corresponding to 1% to 15%” (p. 2, para. [0029]).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add a basic amino acid, e.g. arginine, to the compositions of Trivedi et al. for the advantage of combating cavity formation and tooth sensitivity, as taught by Manus et al. 

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Rege et al. US 2017/0367947 (cited in IDS).  Rege et al. is pertinent for demonstrating that increased solubility of stannous ion results in increased uptake of stannous ion (p. 9, para. [0105]).  Rege et al. teaches, “Oral care compositions which contain stannous ion sources exhibit excellent clinical benefits, particularly in the reduction of gingivitis and in the treatment or prevention of erosive tooth demineralization” (p. 1, para. [0004]).  


Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15, 17-27, 37-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of copending Application No. 17/037,776 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because oral care compositions comprising hops beta acid, tin, zinc, calcium abrasive and an amino acid, e.g. basic amino acid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612